Exhibit 10.1

﻿

PARKERVISION, INC.

2011 Long-Term Incentive Equity Plan

(As Amended and Restated)

Section 1. Purpose; Definitions.

1.1. Purpose. The purpose of the Parkervision, Inc. 2011 Long-Term Incentive
Equity Plan (“Plan”) is to enable the Company to offer to its employees,
officers, directors and consultants whose past, present and/or potential
contributions to the Company and its Subsidiaries have been, are or will be
important to the success of the Company, an opportunity to acquire a proprietary
interest in the Company. The various types of long-term incentive awards that
may be provided under the Plan will enable the Company to respond to changes in
compensation practices, tax laws, accounting regulations and the size and
diversity of its businesses. 

1.2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Agreement” means the agreement between the Company and the Holder, or such
other document as may be determined by the Committee, setting forth the terms
and conditions of an award under the Plan.

(b)  “Board” means the Board of Directors of the Company.

(c)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(d)  “Committee” means the committee of the Board designated to administer the
Plan as provided in Section 2.1.

(e)  “Common Stock” means the Common Stock of the Company, par value $0.01 per
share.

(f)  “Company” means Parkervision, Inc., a corporation organized under the laws
of the State of Florida.

(g)  “Disability” means physical or mental impairment as determined under
procedures established by the Committee for purposes of the Plan.

(h)  “Effective Date” means the date determined pursuant to Section 11.1.

(i)  “Fair Market Value,” unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, means, as of any given date:
(i) if the Common Stock is listed on a national securities exchange or The
Nasdaq Stock Market, LLC (“Nasdaq”), the last sale price of the Common Stock in
the principal trading market for the Common Stock on such date, as reported by
the exchange or Nasdaq, as the case may be; (ii)



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

if the Common Stock is not listed on a national securities exchange or Nasdaq,
but is traded in the over-the-counter market, the closing bid price for the
Common Stock on such date, as reported by the OTC Bulletin Board or Pink Sheets,
LLC or similar publisher of such quotations; and (iii) if the fair market value
of the Common Stock cannot be determined pursuant to clause (i) or (ii) above,
such price as the Committee shall determine, in good faith.

(j)  “Holder” means a person who has received an award under the Plan.

(k)  “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

(l)  “Non-qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

(m) “Normal Retirement” means retirement from active employment with the Company
or any Subsidiary on or after such age which may be designated by the Committee
as “retirement age” for any particular Holder. If no age is designated, it shall
be 65.

(n)  “Other Stock-Based Award” means an award under Section 8 that is valued in
whole or in part by reference to, or is otherwise based upon, Common Stock.

(o)  “Parent” means any present or future “parent corporation” of the Company,
as such term is defined in Section 424(e) of the Code.

(p)  “Plan” means the Parkervision, Inc. 2011 Long-Term Incentive Equity Plan,
as hereinafter amended from time to time.

(q)  “Repurchase Value” shall mean the Fair Market Value if the award to be
settled under Section 2.2(e) or repurchased under Section 5.2(k) or 9.2 is
comprised of shares of Common Stock and the difference between Fair Market Value
and the Exercise Price (if lower than Fair Market Value) if the award is a Stock
Option or Stock Appreciation Right; in each case, multiplied by the number of
shares subject to the award.

(r)  “Restricted Stock” means Common Stock received under an award made pursuant
to Section 7 that is subject to restrictions under Section 7.

(s)  “SAR Value” means the excess of the Fair Market Value (on the exercise
date) over (a) the exercise price that the participant would have otherwise had
to pay to exercise the related Stock Option or (b) if a Stock Appreciation Right
is granted unrelated to a Stock Option, the Fair Market Value of a share of
Common Stock on the date of grant of the Stock Appreciation Right, in either
case, multiplied by the number of shares for which the Stock Appreciation Right
is exercised.

(t)  “Stock Appreciation Right” means the right to receive from the Company,
without a cash payment to the Company, a number of shares of Common Stock equal
to the SAR Value divided by the Fair Market Value (on the exercise date).





2

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(u)  “Stock Option” or “Option” means any option to purchase shares of Common
Stock which is granted pursuant to the Plan.

(v)  “Subsidiary” means any present or future “subsidiary corporation” of the
Company, as such term is defined in Section 424(f) of the Code.

(w)  “Vest” means to become exercisable or to otherwise obtain ownership rights
in an award.

Section 2. Administration.

2.1. Committee Membership. The Plan shall be administered by a Committee of the
Board of at least two directors, all of whom are “outside directors” within the
meaning of the regulations issued under Section 162(m) of the Code and
“non-employee” directors within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended. Committee members shall serve for such term as
the Board may in each case determine and shall be subject to removal at any time
by the Board.

2.2. Powers of Committee. The Committee shall have full authority to award,
pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock Appreciation
Rights, (iii) Restricted Stock, and/or (iv) Other Stock-Based Awards. For
purposes of illustration and not of limitation, the Committee shall have the
authority (subject to the express provisions of this Plan):

(a) to select the officers, employees, directors and consultants of the Company
or any Subsidiary to whom Stock Options, Stock Appreciation Rights, Restricted
Stock and/or Other Stock-Based Awards may from time to time be awarded
hereunder;

(b) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, number
of shares, share exercise price or types of consideration paid upon exercise of
such options, such as other securities of the Company or other property, any
restrictions or limitations, and any vesting, exchange, surrender, cancellation,
acceleration, termination, exercise or forfeiture provisions, as the Committee
shall determine);

(c) to determine any specified performance goals or such other factors or
criteria which need to be attained for the vesting of an award granted
hereunder;

(d) to determine the terms and conditions under which awards granted hereunder
are to operate on a tandem basis and/or in conjunction with or apart from other
equity awarded under this Plan and cash and non-cash awards made by the Company
or any Subsidiary outside of this Plan; and

(e) to make payments and distributions with respect to awards (i.e., to “settle”
awards) through cash payments in an amount equal to the Repurchase Value.

The Committee may not modify or amend any outstanding Option or Stock
Appreciation Right to reduce the exercise price of such Option or Stock
Appreciation Right, as applicable, below the exercise price as of the date of
grant of such Option or Stock Appreciation Right.  In



3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

addition, no payment of cash or other property having a value greater than the
Repurchase Value may be made, and no Option or Stock Appreciation Right with a
lower exercise price may be granted, in exchange for, or in connection with, the
cancellation or surrender of an Option or Stock Appreciation Right.

Notwithstanding anything to the contrary, the Committee shall not grant to any
one Holder in any one calendar year awards for more than 150,000 shares in the
aggregate.

2.3. Interpretation of Plan.

(a) Committee Authority. Subject to Section 10, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable to
interpret the terms and provisions of the Plan and any award issued under the
Plan (and to determine the form and substance of all agreements relating
thereto), and to otherwise supervise the administration of the Plan. Subject to
Section 10, all decisions made by the Committee pursuant to the provisions of
the Plan shall be made in the Committee’s sole discretion and shall be final and
binding upon all persons, including the Company, its Subsidiaries and Holders.

(b) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term or provision of the Plan relating to Incentive Stock
Options (including but not limited to Stock Appreciation rights granted in
conjunction with an Incentive Stock Option) or any Agreement providing for
Incentive Stock Options shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be so exercised, so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
Holder(s) affected, to disqualify any Incentive Stock Option under such Section
422.

Section 3. Stock Subject to Plan.

3.1. Number of Shares. Subject to Section 7.1(d), the total number of shares of
Common Stock reserved and available for issuance under the Plan shall be
3,000,000 shares. Shares of Common Stock under the Plan (“Shares”) may consist,
in whole or in part, of authorized and unissued shares or treasury shares. If
any shares of Common Stock that have been granted pursuant to a Stock Option
cease to be subject to a Stock Option, or if any shares of Common Stock that are
subject to any Stock Appreciation Right, Restricted Stock award or Other
Stock-Based Award granted hereunder are forfeited, or any such award otherwise
terminates without a payment being made to the Holder in the form of Common
Stock, such shares shall again be available for distribution in connection with
future grants and awards under the Plan. Shares of Common Stock that are
surrendered by a Holder or withheld by the Company as full or partial payment in
connection with any award under the Plan, as well as any shares of Common Stock
surrendered by a Holder or withheld by the Company or one of its Subsidiaries to
satisfy the tax withholding obligations related to any award under the Plan,
shall not be available for subsequent awards under the Plan.

3.2.  Adjustment Upon Changes in Capitalization, Etc. In the event of any common
stock dividend payable on shares of Common Stock, Common Stock split or reverse
split,



4

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

combination or exchange of shares of Common Stock, or other extraordinary or
unusual event which results in a change in the shares of Common Stock of the
Company as a whole, the Committee shall determine, in its sole discretion,
whether such change equitably requires an adjustment in the terms of any award
in order to prevent dilution or enlargement of the benefits available under the
Plan (including number of shares subject to the award and the exercise price) or
the aggregate number of shares reserved for issuance under the Plan. Any such
adjustments will be made by the Committee, whose determination will be final,
binding and conclusive.

Section 4. Eligibility.

Awards may be made or granted to employees, officers, directors and consultants
who are deemed to have rendered or to be able to render significant services to
the Company or its Subsidiaries and who are deemed to have contributed or to
have the potential to contribute to the success of the Company and which
recipients are qualified to receive options under the regulations governing Form
S-8 registration statements under the Securities Act of 1933, as amended
(“Securities Act”). No Incentive Stock Option shall be granted to any person who
is not an employee of the Company or an employee of a Subsidiary at the time of
grant or so qualified as set forth in the immediately preceding sentence.
Notwithstanding the foregoing, an award may also be made or granted to a person
in connection with his hiring or retention, or at any time on or after the date
he reaches an agreement (oral or written) with the Company with respect to such
hiring or retention, even though it may be prior to the date the person first
performs services for the Company or its Subsidiaries; provided, however, that
no portion of any such award shall vest prior to the date the person first
performs such services and the date of grant shall be deemed to be the date
hiring or retention commences.

Section 5. Stock Options.

5.1. Grant and Exercise. Stock Options granted under the Plan may be of two
types: (i) Incentive Stock Options and (ii) Non-qualified Stock Options. Any
Stock Option granted under the Plan shall contain such terms, not inconsistent
with this Plan, or with respect to Incentive Stock Options, not inconsistent
with the Plan and the Code, as the Committee may from time to time approve. The
Committee shall have the authority to grant Incentive Stock Options or
Non-qualified Stock Options, or both types of Stock Options which may be granted
alone or in addition to other awards granted under the Plan. To the extent that
any Stock Option intended to qualify as an Incentive Stock Option does not so
qualify, it shall constitute a separate Non-qualified Stock Option.

5.2. Terms and Conditions. Stock Options granted under the Plan shall be subject
to the following terms and conditions:

(a) Option Term. The term of each Stock Option shall be fixed by the Committee;
provided, however, that an Incentive Stock Option may be granted only within the
ten-year period commencing from the Effective Date and may only be exercised
within ten years of the date of grant (or five years in the case of an Incentive
Stock Option granted to an optionee who, at the time of grant, owns Common Stock
possessing more than 10% of the total combined voting power of all classes of
voting stock of the Company (“10% Shareholder”)).





5

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(b) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and may not be less than 100% of the Fair Market Value on the date of grant (or,
if greater, the par value of a share of Common Stock); provided, however, that
the exercise price of an Incentive Stock Option granted to a 10% Shareholder
will not be less than 110% of the Fair Market Value on the date of grant.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee.
The Committee intends generally to provide that Stock Options be exercisable
only in installments, i.e., that they vest over time, typically over a
three-year period.  The Committee may waive such installment exercise provisions
at any time at or after the time of grant in whole or in part, based upon such
factors as the Committee determines.  Notwithstanding the foregoing, in the case
of an Incentive Stock Option, the aggregate Fair Market Value (on the date of
grant of the Option) with respect to which Incentive Stock Options become
exercisable for the first time by a Holder during any calendar year (under all
such plans of the Company and its Parent and Subsidiaries) shall not exceed
$100,000.

(d) Method of Exercise. Subject to whatever installment, exercise and waiting
period provisions are applicable in a particular case, Stock Options may be
exercised in whole or in part at any time during the term of the Option by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price, which shall be in cash or, if provided in the
Agreement, either in shares of Common Stock (including Restricted Stock and
other contingent awards under this Plan) or partly in cash and partly in such
Common Stock, or such other means which the Committee determines are consistent
with the Plan’s purpose and applicable law. Cash payments shall be made by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company; provided, however, that the Company shall not be required
to deliver certificates for shares of Common Stock with respect to which an
Option is exercised until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof (except that, in the
case of an exercise arrangement approved by the Committee and described in the
last sentence of this paragraph, payment may be made as soon as practicable
after the exercise).  The Committee may permit a Holder to elect to pay the
Exercise Price upon the exercise of a Stock Option by irrevocably authorizing a
third party to sell shares of Common Stock (or a sufficient portion of the
shares) acquired upon exercise of the Stock Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.

(e) Stock Payments. Payments in the form of Common Stock shall be valued at the
Fair Market Value on the date of exercise. Such payments shall be made by
delivery of stock certificates in negotiable form that are effective to transfer
good and valid title thereto to the Company, free of any liens or encumbrances.

(f) Transferability. Except as may be set forth in the next sentence of this
Section or in the Agreement, no Stock Option shall be transferable by the Holder
other than by will or by the laws of descent and distribution, and all Stock
Options shall be exercisable, during



6

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

the Holder’s lifetime, only by the Holder (or, to the extent of legal incapacity
or incompetency, the Holder’s guardian or legal representative). Notwithstanding
the foregoing, a Holder, with the approval of the Committee, may transfer a
Non-Qualified Stock Option (i) (A) by gift, for no consideration, or (B)
pursuant to a domestic relations order, in either case, to or for the benefit of
the Holder’s “Immediate Family” (as defined below), or (ii) to an entity in
which the Holder and/or members of Holder’s Immediate Family own more than fifty
percent of the voting interest, in exchange for an interest in that entity,
subject to such limits as the Committee may establish and the execution of such
documents as the Committee may require, and the transferee shall remain subject
to all the terms and conditions applicable to the Non-Qualified Stock Option
prior to such transfer. The term “Immediate Family” shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee), a trust in which these persons have more than fifty percent
beneficial interest, and a foundation in which these persons (or the Holder)
control the management of the assets.  The Committee may, in its sole
discretion, permit transfer of an Incentive Stock Option in a manner consistent
with applicable tax and securities law upon the Holder’s request.

(g) Termination by Reason of Death. If a Holder’s employment by, or association
with, the Company or a Subsidiary terminates by reason of death, any Stock
Option held by such Holder, unless otherwise determined by the Committee and set
forth in the Agreement, shall thereupon automatically terminate, except that the
portion of such Stock Option that has vested on the date of death may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Holder under the will of the Holder, for a period of one year (or such other
greater or lesser period as the Committee may specify in the Agreement) from the
date of such death or until the expiration of the stated term of such Stock
Option, whichever period is shorter.

(h) Termination by Reason of Disability. If a Holder’s employment by, or
association with, the Company or any Subsidiary terminates by reason of
Disability, any Stock Option held by such Holder, unless otherwise determined by
the Committee and set forth in the Agreement, shall thereupon automatically
terminate, except that the portion of such Stock Option that has vested on the
date of termination may thereafter be exercised by the Holder for a period of
one year (or such other greater or lesser period as the Committee may specify in
the Agreement) from the date of such termination or until the expiration of the
stated term of such Stock Option, whichever period is shorter.

(i) Termination by Reason of Normal Retirement. Subject to the provisions of
Section 12.3, if such Holder’s employment by, or association with, the Company
or any Subsidiary terminates due to Normal Retirement, any Stock Option held by
such Holder, unless otherwise determined by the Committee and set forth in the
Agreement, shall thereupon automatically terminate, except that the portion of
such Stock Option that has vested on the date of termination may thereafter be
exercised by the Holder for a period of one year (or such other greater or
lesser period as the Committee may specify in the Agreement) from the date of
such termination or until the expiration of the stated term of such Stock
Option, whichever period is shorter.





7

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(j) Other Termination. Subject to the provisions of Section 12.3, if such
Holder’s employment by, or association with, the Company or any Subsidiary
terminates for any reason other than death, Disability or Normal Retirement, any
Stock Option held by such Holder, unless otherwise determined by the Committee
and set forth in the Agreement, shall thereupon automatically terminate, except
that, if the Holder’s employment is terminated by the Company or a Subsidiary
without cause, the portion of such Stock Option that has vested on the date of
termination may thereafter be exercised by the Holder for a period of three
months (or such other greater or lesser period as the Committee may specify in
the Agreement) from the date of such termination or until the expiration of the
stated term of such Stock Option, whichever period is shorter.

(k) Buyout and Settlement Provisions. The Committee may at any time, in its sole
discretion, offer to repurchase a Stock Option previously granted, at a purchase
price not to exceed the Repurchase Value, based upon such terms and conditions
as the Committee shall establish and communicate to the Holder at the time that
such offer is made.

(l) Rights as Shareholder.  A Holder shall have none of the rights of a
Shareholder with respect to the shares subject to the Option until such shares
shall be transferred to the Holder upon the exercise of the Option.

Section 6. Stock Appreciation Rights.

6.1. Grant and Exercise.  Subject to the terms and conditions of the Plan, the
Committee may grant Stock Appreciation Rights in tandem with an Option or alone
and unrelated to an Option. The Committee may grant Stock Appreciation Rights to
participants who have been or are being granted Stock Options under the Plan as
a means of allowing such participants to exercise their Stock Options without
the need to pay the exercise price in cash. In the case of a Non-qualified Stock
Option, a Stock Appreciation Right may be granted either at or after the time of
the grant of such Non-qualified Stock Option. In the case of an Incentive Stock
Option, a Stock Appreciation Right may be granted only at the time of the grant
of such Incentive Stock Option.

6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to the
following terms and conditions:

(a) Exercisability. Stock Appreciation Rights shall be exercisable as shall be
determined by the Committee and set forth in the Agreement, subject, for Stock
Appreciation Rights granted in tandem with an Incentive Stock Option, to the
limitations, if any, imposed by the Code with respect to related Incentive Stock
Options.

(b) Termination. All or a portion of a Stock Appreciation Right granted in
tandem with a Stock Option shall terminate and shall no longer be exercisable
upon the termination or after the exercise of the applicable portion of the
related Stock Option.

(c) Method of Exercise.  Stock Appreciation Rights shall be exercisable upon
such terms and conditions as shall be determined by the Committee and set forth
in the Agreement and, for Stock Appreciation Rights granted in tandem with a
Stock Option, by surrendering the applicable portion of the related Stock
Option. Upon exercise of all or a



8

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

portion of a Stock Appreciation Right and, if applicable, surrender of the
applicable portion of the related Stock Option, the Holder shall be entitled to
receive a number of shares of Common Stock equal to the SAR Value divided by the
Fair Market Value on the date the Stock Appreciation Right is exercised.

(d) Shares Available Under Plan.  The granting of a Stock Appreciation Right in
tandem with a Stock Option shall not affect the number of shares of Common Stock
available for awards under the Plan. The number of shares available for awards
under the Plan will, however, be reduced by the number of shares of Common Stock
acquirable upon exercise of the Stock Option to which such Stock Appreciation
Right relates.

Section 7. Restricted Stock.

7.1. Grant. Shares of Restricted Stock may be awarded either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the eligible persons to whom, and the time or times at which, grants of
Restricted Stock will be awarded, the number of shares to be awarded, the price
(if any) to be paid by the Holder, the time or times within which such awards
may be subject to forfeiture (“Restriction Period”), the vesting schedule and
rights to acceleration thereof and all other terms and conditions of the awards.

7.2. Terms and Conditions. Each Restricted Stock award shall be subject to the
following terms and conditions:

(a) Certificates. Restricted Stock, when issued, will be represented by a stock
certificate or certificates registered in the name of the Holder to whom such
Restricted Stock shall have been awarded. During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a legend to the effect that
ownership of the Restricted Stock (and such Retained Distributions) and the
enjoyment of all rights appurtenant thereto are subject to the restrictions,
terms and conditions provided in the Plan and the Agreement. Such certificates
shall be deposited by the Holder with the Company, together with stock powers or
other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock and any
securities constituting Retained Distributions that shall be forfeited or that
shall not become vested in accordance with the Plan and the Agreement.

(b) Rights of Holder. Restricted Stock shall constitute issued and outstanding
shares of Common Stock for all corporate purposes. The Holder will have the
right to vote such Restricted Stock and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Restricted Stock,
with the exceptions that (i) the Holder will not be entitled to delivery of the
stock certificate or certificates representing such Restricted Stock until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled; (ii) the Company will retain
custody of the stock certificate or certificates representing the Restricted
Stock during the Restriction Period; (iii) the Company will retain custody of
all dividends and distributions (“Retained Distributions”) made, paid or
declared with respect to the Restricted Stock (and such Retained Distributions
will be subject to the same restrictions, terms and conditions as



9

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

are applicable to the Restricted Stock) until such time, if ever, as the
Restricted Stock with respect to which such Retained Distributions shall have
been made, paid or declared shall have become vested and with respect to which
the Restriction Period shall have expired; (iv) a breach of any of the
restrictions, terms or conditions contained in this Plan or the Agreement or
otherwise established by the Committee with respect to any Restricted Stock or
Retained Distributions will cause a forfeiture of such Restricted Stock and any
Retained Distributions with respect thereto.

(c) Vesting; Forfeiture. Upon the expiration of the Restriction Period with
respect to each award of Restricted Stock and the satisfaction of any other
applicable restrictions, terms and conditions (i) all or part of such Restricted
Stock shall become vested in accordance with the terms of the Agreement, and
(ii) any Retained Distributions with respect to such Restricted Stock shall
become vested to the extent that the Restricted Stock related thereto shall have
become vested. Any such Restricted Stock and Retained Distributions that do not
vest shall be forfeited to the Company and the Holder shall not thereafter have
any rights with respect to such Restricted Stock and Retained Distributions that
shall have been so forfeited.

Section 8. Other Stock-Based Awards.

Other Stock-Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares of Common Stock awarded which are not
subject to any restrictions or conditions, convertible or exchangeable
debentures, or other rights convertible into shares of Common Stock and awards
valued by reference to the value of securities of or the performance of
specified Subsidiaries. These other stock-based awards may include performance
shares or options, whose award is tied to specific performance criteria. Other
Stock-Based Awards may be awarded either alone or in addition to or in tandem
with any other awards under this Plan or any other plan of the Company. Each
other Stock-Based Award shall be subject to such terms and conditions as may be
determined by the Committee.

Section 9. Accelerated Vesting and Exercisability.

9.1. Non-Approved Transactions.  If any one person, or more than one person
acting as a group, acquires the ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or combined voting power of the stock of the Company,
and the Board does not authorize or otherwise approve such acquisition, then the
vesting periods of any and all Stock Options and other awards granted and
outstanding under the Plan shall be accelerated and all such Stock Options and
awards will immediately and entirely vest, and the respective holders thereof
will have the immediate right to purchase and/or receive any and all Common
Stock subject to such Stock Options and awards on the terms set forth in this
Plan and the respective Agreements respecting such Stock Options and awards. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property is not treated as an acquisition of stock for purposes
of this



10

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Section 9.1.

9.2. Approved Transactions.  The Committee may, in the event of an acquisition
by any one person, or more than one person acting as a group, together with
acquisitions during the 12-month period ending on the date of the most recent
acquisition by such person or persons, of assets from the Company that have a
total gross fair market value equal to or more than 50% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions, or if any one person, or more than one person
acting as a group, acquires the ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or combined voting power of the stock of the Company,
which has been approved by the Company’s Board of Directors, (i) accelerate the
vesting of any and all Stock Options and other awards granted and outstanding
under the Plan, or (ii) require a Holder of any award granted under this Plan to
relinquish such award to the Company upon the tender by the Company to Holder of
cash in an amount equal to the Repurchase Value of such award. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  

9.3. Code Section 409A. Notwithstanding any provisions of this Plan or any award
granted hereunder to the contrary, no acceleration shall occur with respect to
any award to the extent such acceleration would cause the Plan or an award
granted hereunder to fail to comply with Code Section 409A.

Section 10. Amendment and Termination.

The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without the
Holder’s consent, except as set forth in this Plan.

Section 11. Term of Plan.

11.1. Effective Date. The Plan shall be effective as of September 28, 2011,
subject to the approval of the Plan by the Company’s shareholders within one
year after the Effective Date.  Any awards granted under the Plan prior to such
approval shall be effective when made (unless otherwise specified by the
Committee at the time of grant), but shall be conditioned upon, and subject to,
such approval of the Plan by the Company’s shareholders and no awards shall vest
or otherwise become free of restrictions prior to such approval.

11.2. Termination Date. Unless terminated by the Board, this Plan shall continue
to remain effective until such time as no further awards may be granted and all
awards granted under the Plan are no longer outstanding. Notwithstanding the
foregoing, grants of Incentive Stock Options may be made only during the
ten-year period beginning on the Effective Date.

Section 12. General Provisions.

12.1. Written Agreements. Each award granted under the Plan shall be confirmed
by, and shall be subject to the terms of, the Agreement executed by the Company
and the Holder, or



11

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

such other document as may be determined by the Committee. The Committee may
terminate any award made under the Plan if the Agreement relating thereto is not
executed and returned to the Company within 10 days after the Agreement has been
delivered to the Holder for his or her execution.

12.2. Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Holder by the Company, nothing contained herein shall give any
such Holder any rights that are greater than those of a general creditor of the
Company.

12.3. Employees.

(a) Engaging in Competition With the Company; Solicitation of Customers and
Employees; Disclosure of Confidential Information. If a Holder’s employment with
the Company or a Subsidiary is terminated for any reason whatsoever, and within
12 months after the date thereof such Holder either (i) accepts employment with
any competitor of, or otherwise engages in competition with, the Company or any
of its Subsidiaries, (ii) solicits any customers or employees of the Company or
any of its Subsidiaries to do business with or render services to the Holder or
any business with which the Holder becomes affiliated or to which the Holder
renders services or (iii) uses or discloses to anyone outside the Company any
confidential information or material of the Company or any of its Subsidiaries
in violation of the Company’s policies or any agreement between the Holder and
the Company or any of its Subsidiaries, the Committee, in its sole discretion,
may require such Holder to return to the Company the economic value of any award
that was realized or obtained by such Holder at any time during the period
beginning on the date that is six months prior to the date such Holder’s
employment with the Company is terminated. In such event, Holder agrees to remit
to the Company, in cash, an amount equal to the difference between the Fair
Market Value of the Shares on the date of termination (or the sales price of
such Shares if the Shares were sold during such six month period) and the price
the Holder paid the Company for such Shares.

(b) Termination for Cause. If a Holder’s employment with the Company or a
Subsidiary is terminated for cause, the Committee may, in its sole discretion,
require such Holder to return to the Company the economic value of any award
that was realized or obtained by such Holder at any time during the period
beginning on that date that is six months prior to the date such Holder’s
employment with the Company is terminated. In such event, Holder agrees to remit
to the Company, in cash, an amount equal to the difference between the Fair
Market Value of the Shares on the date of termination (or the sales price of
such Shares if the Shares were sold during such six month period) and the price
the Holder paid the Company for such Shares.

(c) No Right of Employment. Nothing contained in the Plan or in any award
hereunder shall be deemed to confer upon any Holder who is an employee of the
Company or any Subsidiary any right to continued employment with the Company or
any Subsidiary, nor shall it interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of any Holder who is an employee
at any time.





12

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

12.4. Investment Representations; Company Policy. The Committee may require each
person acquiring shares of Common Stock pursuant to a Stock Option or other
award under the Plan to represent to and agree with the Company in writing that
the Holder is acquiring the shares for investment without a view to distribution
thereof. Each person acquiring shares of Common Stock pursuant to a Stock Option
or other award under the Plan shall be required to abide by all policies of the
Company in effect at the time of such acquisition and thereafter with respect to
the ownership and trading of the Company’s securities.

12.5. Additional Incentive Arrangements. Nothing contained in the Plan shall
prevent the Board from adopting such other or additional incentive arrangements
as it may deem desirable, including, but not limited to, the granting of Stock
Options and the awarding of Common Stock and cash otherwise than under the Plan;
and such arrangements may be either generally applicable or applicable only in
specific cases.

12.6. Withholding Taxes. Not later than the date as of which an amount must
first be included in the gross income of the Holder for Federal income tax
purposes with respect to any Stock Option or other award under the Plan, the
Holder shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, any Federal, state and local taxes of any
kind required by law to be withheld or paid with respect to such amount. If
permitted by the Committee, tax withholding or payment obligations may be
settled with Common Stock, including Common Stock that is part of the award that
gives rise to the withholding requirement. The obligations of the Company under
the Plan shall be conditioned upon such payment or arrangements and the Company
or the Holder’s employer (if not the Company) shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Holder from the Company or any Subsidiary.

12.7. Governing Law. The Plan and all awards made and actions taken thereunder
shall be governed by and construed in accordance with the law of the State of
Florida (without regard to choice of law provisions).

12.8. Other Benefit Plans. Any award granted under the Plan shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary and shall not affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to awards under this Plan).

12.9. Non-Transferability. Except as otherwise expressly provided in the Plan or
the Agreement, no right or benefit under the Plan may be alienated, sold,
assigned, hypothecated, pledged, exchanged, transferred, encumbranced or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.

12.10. Applicable Laws. The obligations of the Company with respect to all Stock
Options and awards under the Plan shall be subject to (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the Securities Act, and (ii) the rules
and regulations of any securities exchange on which the Common Stock may be
listed.





13

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

12.11. Conflicts. If any of the terms or provisions of the Plan or an Agreement
conflict with the requirements of Section 422 of the Code, then such terms or
provisions shall be deemed inoperative to the extent they so conflict with such
requirements. Additionally, if this Plan or any Agreement does not contain any
provision required to be included herein under Section 422 of the Code, such
provision shall be deemed to be incorporated herein and therein with the same
force and effect as if such provision had been set out at length herein and
therein. If any of the terms or provisions of any Agreement conflict with any
terms or provisions of the Plan, then such terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of the Plan.
Additionally, if any Agreement does not contain any provision required to be
included therein under the Plan, such provision shall be deemed to be
incorporated therein with the same force and effect as if such provision had
been set out at length therein.

12.12. Certain Awards Deferring or Accelerating the Receipt of Compensation. To
the extent applicable, all awards granted, and all Agreements entered into,
under the Plan are intended to comply with Section 409A of the Code, which was
added by the American Jobs Creation Act of 2004 and relates to deferred
compensation under nonqualified deferred compensation plans. The Committee, in
administering the Plan, intends, and the parties entering into any Agreement
intend, to restrict provisions of any awards that may constitute deferred
receipt of compensation subject to Code Section 409A requirements to those
consistent with this Section. The Board may amend the Plan to comply with Code
Section 409A in the future.

12.13. Non-Registered Stock. The shares of Common Stock to be distributed under
this Plan have not been, as of the Effective Date, registered under the
Securities Act or any applicable state or foreign securities laws and the
Company has no obligation to any Holder to register the Common Stock or to
assist the Holder in obtaining an exemption from the various registration
requirements, or to list the Common Stock on a national securities exchange or
any other trading or quotation system, including Nasdaq.

﻿

﻿



14

 

--------------------------------------------------------------------------------